
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 606
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Rothman of New
			 Jersey (for himself, Mr.
			 Engel, Mr. Faleomavaega,
			 Mr. Sires,
			 Mr. Lipinski,
			 Mrs. Maloney,
			 Mrs. Tauscher,
			 Mr. Sestak,
			 Mr. Pierluisi,
			 Mr. Johnson of Georgia,
			 Mr. Holt, Mr. Gohmert, Mr.
			 Mitchell, Mr. Doyle,
			 Ms. Kilroy,
			 Mr. Smith of Washington,
			 Mr. Reichert, and
			 Mr. Van Hollen) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the United States Men’s
		  National Soccer Team for its epic victory over Spain, for achieving one of the
		  biggest upsets in the history of International Soccer, and for earning the
		  first advancement to a FIFA tournament final in the history of United States
		  Soccer.
	
	
		Whereas, on June 24, 2009, in Bloemfontein, South Africa,
			 the United States Men’s Soccer Team achieved an incredible victory over the
			 Spanish Men’s National Soccer Team, the number 1 ranked team in the world, by a
			 score of 2 to 0 in the 2009 FIFA Confederations Cup Semi-final;
		Whereas previous to the June 24, 2009, semi-final match,
			 the Spanish Men’s National Team achieved a 15-match winning streak (a new world
			 record) and a 35-match unbeaten streak;
		Whereas the Spanish Men’s National Team has not suffered a
			 defeat at the senior international level since November 2006;
		Whereas the United States Men’s National Soccer Team was
			 ranked 14th in the world at the time of the match;
		Whereas, on June 24, 2009, in Bloemfontein, South Africa,
			 the United States Men’s National Soccer Team arrayed themselves against one of
			 the most formidable teams in the world;
		Whereas 19-year old Josmer Altidore, originally from
			 Livingston, New Jersey, scored an amazing goal from 19 yards away in the 27th
			 minute of the match;
		Whereas Clint Dempsey, born in Nacogdoches, Texas, scored
			 a second goal at the 74th minute cinching the United States Men’s National
			 Soccer Team’s victory;
		Whereas Goal Keeper Tim Howard, born in North Brunswick
			 Township, New Jersey, made an impressive 8 saves to accomplish a shut-out
			 against the number 1 team in the world; and
		Whereas the entire United States Men’s National Soccer
			 Team has shown the world that the grit, determination, and skill of United
			 States soccer should never be underestimated: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the United States Men's National Soccer Team for its epic victory
			 over Spain, for achieving one of the biggest upsets in the history of the
			 Confederations Cup, and for earning the first advancement to a FIFA tournament
			 final in the history of United States Soccer.
		
